Citation Nr: 1741284	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  08-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for first-degree atrioventricular (AV) block with pacemaker.  

2.  Entitlement to an increased rating in excess of 60 percent for tinea versicolor.  

3.  Entitlement to an increased rating in excess of 10 percent for hemorrhoids, status post fissurectomy, sphincterotomy, and hemorrhoidectomy.  

4.  Entitlement to a compensable rating for residuals of a laceration of the right fifth finger with slight flexion deformity of the dip joint.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for obstructive sleep apnea.  

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of the second, third, fourth, and fifth right fingers.  

10.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder.  

11.  Entitlement to special monthly compensation based on the need for aid and attendance.  

12.  Entitlement to a temporary total evaluation for the purpose of convalescence under 38 C.F.R. § 4.30 due to right knee surgery performed by VA on April 10, 2012.  

13.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to July 1959.  The Veteran also served with the United States Air Force Reserve from July 1959 to November 1964 and with the South Carolina Air National Guard from September 1965 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 Decision Review Officer (DRO) decision and a June 2013 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2012, the Board remanded the claim for a TDIU, and in November 2015, all of the issues that are currently before the Board were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a Veterans Law Judge (VLJ) in his September 2013 and February 2015 substantive appeals.  Thereafter, VA scheduled a March 2016 hearing, and by way of a March 2016 motion, the Veteran's former attorney withdrew the hearing request prior to the scheduled hearing date.  In August 2017, the Veteran indicated that he again wishes to appear before a VLJ at a videoconference hearing.  Accordingly, the claim must be remanded so that the Veteran may be provided with a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims file.  A copy of the hearing notice letter should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

